DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUSUNOKI et al. (Pub. No.: US 2021/0118855 A1), hereinafter as Kusunoki. 
Regarding claim 1, Kusunoki discloses a display panel in Fig. 1B, comprising: a back plate (substrate 13) (see [0055] and [0066]); a light-emitting lamp plate 
Regarding claim 3, Kusunoki discloses the display panel according to claim 1, wherein the florescence film units are disposed on the diffusion plate (see Fi. 1B), but fails to disclose the fluorescent film units are disposed by spraying or brushing. 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 3 is directed to a device, the method of forming the fluorescent film units is not germane to the issue of patentability of the device itself. 
Regarding claim 6, Kusunoki discloses the display panel according to claim 1, wherein material of the fluorescent film units comprises one or more of silicate and yttrium aluminum garnet (see [0082]).
Regarding claim 10, Kusunoki discloses the display panel according to claim 1, further discloses a display device (display device in Figs. 23C-23E) comprising the display panel of claim 1 (see [0329-0331]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KUSUNOKI et al. (Pub. No.: US 2021/0118855 A1), hereinafter as Kusunoki as applied to claim 1 above.  
Regarding claim 2, Kusunoki discloses the display panel according to claim 1, but fails to disclose wherein a thickness of each of the florescence film units is 0.05 mm to 0.08 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a thickness of each of the florescence film units is 0.05 mm to 0.08 mm because the characteristic of transmission and filtering for the florescence film can be controlled by a certain thickness. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 4, Kusunoki discloses the display panel according to claim 1, but fails to disclose wherein a length of each of the fluorescent film units is one to three times a length of each of the LED chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein a length of each of the fluorescent film units is one to three times a length of each of the LED chips because the length of phosphor layer 35 would be at least equal or greater than the length of the LED 17 for converting most of the light emitting from the LED 17 for improving the efficiency of emission. Since it has been held that wherein the general conditions of a claim are disclosed in the prior 
Regarding claim 5, Kusunoki discloses the display panel according to claim 1, but fails to disclose wherein a length of each of the fluorescent film units is one to three times a width of each of the LED chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a length of each of the fluorescent film units is one to three times a width of each of the LED chips because the width of phosphor layer 35 would be at least equal or greater than the length of the LED 17 for converting most of the light emitting from the LED 17 for improving the efficiency of emission. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 7, Kusunoki discloses the display panel according to claim 1, but fails to disclose wherein a distance between each two adjacent ones of the LED chips is 0.7 mm to 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a distance between each two adjacent ones of the LED chips is 0.7 mm to 10 mm because having such distance would be required for reducing overlapping in light emission that would improve the efficiency of emission and also reduce manufacturing cost. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 8, Kusunoki discloses the display panel according to claim 1, but fails to disclose wherein a distance between each two adjacent ones of the fluorescent film units is 0. 1 mm to 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a distance between each two adjacent ones of the fluorescent film units is 0.1 mm to 3 mm because having such distance would be required for reducing overlapping in light filtering that would improve the efficiency of emission and also reduce manufacturing cost. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KUSUNOKI et al. (Pub. No.: US 2021/0118855 A1), hereinafter as Kusunoki, as applied to claim 1 above, and further in view of Shen (Pub. No.: US 2008/0170176 A1).
Regarding claim 9, Kusunoki discloses the display panel according to claim 1, but fails to disclose further comprising a prism sheet, wherein the prism sheet is disposed on one side of the diffusion plate away from the back plate.
Shen discloses a display panel in Fig. 5B comprising a prism sheet (prism layer 24), wherein the prism sheet is disposed on one side of a diffusion plate (diffusion plate 16) away from a back plate (bottom cover 10) (see [0036-0037] and [0041-0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the prism sheet (prism layer 24) of Shen into the display panel of Kusunoki for disposing on the diffusion plate (diffusion layer on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818